Citation Nr: 1207161	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-16 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, not otherwise specified (NOS).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Veteran testified at a Travel Board hearing which was chaired by a Veterans Law Judge at the Muskogee RO in May 2006.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

This claim was previously remanded by the Board in June 2006 and September 2009 for further procedural and evidentiary development.  The Veteran's claim has been returned to the Board for further appellate proceedings.  

The Veteran was advised in a December 2011 letter that he was entitled to an additional hearing, as the Board no longer employed the Veterans Law Judge who conducted the May 2006 hearing.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2011).  He was told that he had 30 days from the date of the letter to respond, and that, if no response was received, the Board would assume that he did not want another hearing.  Later that month, the Veteran responded that he did not wish to participate in another hearing, and that he wished for his case to be returned to the Board.  See a December 2011 statement from the Veteran.  

Characterization of the issue on appeal

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.

The record reflects that the Veteran has been diagnosed with PTSD by a private psychologist.  See e.g., a private treatment record from W.D.R., Ph.D. dated in April 2006.  The Board's June 2006 and September 2009 remands instructed, in part, that the Veteran be afforded a VA examination to confirm this diagnosis.  The report of a May 2011 VA examination reflects that a PTSD diagnosis was specifically ruled out, and the Veteran was diagnosed with anxiety disorder, NOS.  See the May 2011 VA examination report.  

In light of the Court's decision in Clemons and the varying diagnoses of PTSD and anxiety disorder, NOS, the Board has recharacterized the issue on appeal and expanded such to include entitlement to service connection for all acquired psychiatric disorders which may be present.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required concerning the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

Generally, in order to establish direct service connection for a disorder, there must be (1) evidence of the current disability; (2) evidence of an in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads:

(f)(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA contracted psychiatrist or psychologist.  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or was a POW, or that the Veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence of record reflects that the Veteran has been diagnosed with PTSD and anxiety disorder, NOS, during the pendency of the appeal.  See a private treatment records from W.D.R., Ph.D. and the May 2011 VA examination report.  Moreover, since the Board's most recent remand in September 2009, the Veteran's reported stressor event has been verified.  See February 2011 letters from the Defense Personnel Records Information Retrieval System (DPRIS) and the Veteran from the U.S. Army & Joint Services Records Research Center (JSRRC).  Accordingly, elements (1) and (2) have been demonstrated.  

Concerning element (3), evidence of a nexus between the current disability and an in-service injury, disease or stressor, the Board concludes that the evidence of record is insufficient to decide the Veteran's claim at this time.  Specifically, the May 2011 VA examiner was requested to provide an opinion as to whether the Veteran's PTSD was at least as likely as not causally related to his reported in-service stressor event.  However, the May 2011 VA examiner ruled out a diagnosis of PTSD and diagnosed the Veteran with anxiety disorder, NOS.  Unfortunately, the VA examiner failed to provide an etiological opinion concerning the Veteran's anxiety disorder, NOS.  As noted in the Introduction, the Veteran's claim has been expanded to include all acquired psychiatric disorders, and accordingly, the May 2011 VA examination report is inadequate for the purposes of deciding the Veteran's claim.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the May 2011 VA examination report fails to address a matter which is crucial to the Veteran's claim (i.e., a medical nexus between the Veteran's anxiety disorder, NOS, and his verified in-service stressor event).  As such, the Board concludes that the May 2011 VA examination is inadequate for the purposes of deciding this claim, and the Veteran must be provided an appropriate and adequate VA examination to address this matter.  Id. 

Also, the Board observes that the Veteran has been granted disability benefits from the Social Security Administration. (SSA).  While the Veteran has submitted the favorable decision from SSA, the records upon which this decision was based have not been requested from SSA or associated with the Veteran's VA claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Indeed, review of the SSA decision reflects that the Veteran's psychiatric symptomatology was considered in SSA's favorable determination.  Accordingly, the Board concludes that the RO/AMC should attempt to obtain all treatment records upon which the favorable SSA decision was based.  See generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the July 13, 2010, regulation changes concerning claims for PTSD adjudicated under 38 C.F.R. § 3.304(f).  A copy of the letter should be sent to the Veteran's representative.  

2.  The RO/AMC should obtain and associate with the claims file any decision concerning disability benefits from the Social Security Administration (SSA), to include the treatment records on which that decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

3.  Thereafter, the RO/AMC must afford the Veteran a VA psychiatric examination.  The claims file, to include a complete copy of this REMAND, must be made available to the clinician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.  The VA examiner is instructed that the Veteran's reported stressor event has been verified.  

After completion of instruction above, the VA examiner should address the following:

a)  Identify all acquired psychiatric disorders which are present.  

b)  If PTSD is not diagnosed, attempt to reconcile this conclusion with the April 2006 record from W.D.R., Ph.D. which provides a PTSD diagnosis.  

c)  For each acquired psychiatric disorder which is identified, the examiner should then express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed acquired psychiatric disorder(s), to include PTSD and anxiety disorder, NOS, had its onset in service or within the initial post-service year or is otherwise etiologically related to his service, to include his verified stressor event.

The examiner is reminded that a separate opinion must be conveyed for each acquired psychiatric disorder which is identified.  

The examiner should adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering the opinions, the examiners should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiners conclude that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiners should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  The RO/AMC should then readjudicate the claim in light of all of the evidence of record on the merits.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


